—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered August 29, 2000, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
*494The defendant’s contention that the evidence was legally insufficient to support his conviction is without merit. Viewing the evidence in the light most favorable to the defendant (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Prudenti, JJ., concur.